(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por, cuanto, Bernardo Pabón presentó en la Corte de Distrito de Mayagüez una solicitud de certiorari contra la *1002Asamblea Municipal de Cabo Rojo alegando que en una se-sión extraordinaria admitió la renuncia del asambleísta Aga-pito Padilla y se nombró en su lugar a Serafín Avilés, y que ambos actos son ilegales;
Por cuanto, librado el auto la parte demandada pre-sentó moción escrita a la corte allanándose a la petición y solicitando se dictase sentencia declarando vacante el cargo de miembro de la Asamblea Municipal de Cabo Rojo que desempeñaba Serafín Aviles, con cuya moción estuvo con-forme el peticionario;
Poe cuanto, la corte en vista del allanamiento de la de-mandada y de la conformidad del peticionario, dictó senten-cia declarando nula la aceptación de la renuncia de Aga-pito Padilla del cargo referido y nulo el nombramiento que para sustituirlo fue hecho a favor de Serafín Avilés;
Por cuanto, contra esa sentencia se interpuso esta ape-lación por el peticionario del auto por ser la sentencia con-traria a derecho y por no haber impuesto las costas a la de-mandada ;
Por cuanto, la sentencia está de acuerdo con la petición del ahora apelante y no se expuso por qué es contraria a de-recho ;
Por cuanto, la imposición de costas no era procedente en este caso,
Por tanto, debemos confirmar y confirmamos la senten-cia apelada que dictó la Corte de Distrito de Mayagüez el 14 de mayo, 1930, en el caso de epígrafe.